Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 1 has been amended to include similar limitations as the allowed claim 24.  Hence, claim 1 is now in condition for allowance.  Namely, in regards to claim 1, none of the reference of record alone or in combination discloses or suggests a method of displaying augmented reality, comprising: 
projecting light associated with a first frame of image data; 
focusing the light associated with the first frame of image data at a first depth plane; 
projecting light associated with a second frame of image data; 
focusing the light associated with the second frame of image data at a second depth plane, wherein the first depth plane is different from the second depth plane, and wherein the first depth plane and the second depth plane, when viewed by a user, are perceived simultaneously; and 
tracking a vergence of the user's eyes, wherein the light is focused based at least in part on the tracked vergence; 
activating at least one PDLC diffuser of a plurality of switchable polymer-dispersed liquid crystal (PDLC) diffusers; and 
increasing a numerical aperture of the light associated with the first or second frames of image data using the at least one activated PDLC diffuser, 
wherein the number of PDLC diffusers in the plurality corresponds to a number of depth planes to which the light associated with the first or second frames of image data can be focused, 

wherein the second depth plane corresponds to a second distance away from the user in the z direction, and 
wherein a gap between the first depth plane and the second depth plane remains unchanged over time.
Claims 3-12 depend from claim 1.  Claims 13-35 are allowed in the previous Office Action.  Accordingly, claims 1 and 3-35 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625